Citation Nr: 0308664	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active duty from April 1962 to January 
1965.

This matter was previously before the Board of Veterans' 
Appeals (Board) in July 2001, on appeal from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  At that time, the Board 
remanded the two claims at issue for further development of 
the evidence.  The RO has complied with the Remand 
instructions.

Although the Board also remanded the appellant's claims of 
service connection for major depression and for tinnitus, 
upon this review the Board observes that in his August 2000 
Substantive Appeal, the appellant specifically limited his 
appeal to the two issues that are stated upon the title page 
of this decision.  In this regard, the remand of these issues 
appears to have been in error, as the appellant failed to 
complete his appeal as is required by law in order to confer 
jurisdiction upon the Board.  A September 2001 letter 
notified the appellant that his appeal had not been perfected 
with respect to these claims.  The Supplemental Statements of 
the Case issued since the Board's Remand have not addressed 
these claims.  The appellant has at no time argued that these 
claims are, in fact, on appeal to the Board.  Accordingly, 
because no timely Substantive Appeal has been submitted as to 
the claims relative to major depression and tinnitus, the 
claims are not before the Board for review.  See 38 U.S.C.A § 
7105(a); Roy v. Brown, 5 Vet. App. 554, 556 (1993).  


FINDING OF FACT

The appellant's current back and headache disorders are not 
related to military service.   




CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2002).

2.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in May 1999, setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in July 
2000, as well as in Supplemental Statements of the Case dated 
in January 2001, November 2002, and January 2003.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, in two letters dated in February 1999 - one as to his 
service medical records and one as to any physicians who 
would have information as to his claimed disorders.  A 
further letter was forwarded in November 1999.  Finally, the 
appellant was again informed of the provisions of the VCAA, 
as well as his responsibility for providing specific 
substantiating evidence, by letter dated in September 2001.

VA's duty to notify the appellant also includes the duty to 
tell him what evidence, if any, he is responsible for 
submitting to substantiate his claim and what development the 
VA would do.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That was done in this case.  The September 2001 
letter specifically informed the appellant what was needed 
from him and what VA would obtain on his behalf.  For 
example, the letter told him that VA would help obtain 
medical records, employment records, or records from other 
Federal agencies.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  
To the extent that any records are not on file, the appellant 
reported in a January 2001 hearing that he could not recall 
the names of the physicians who he alleges treated him after 
service, and he believes that all records generated by these 
medical professionals would be destroyed.  Because there is 
no obligation on the part of VA to seek evidence which the 
appellant acknowledges does not exist, and indeed to which 
the appellant cannot provide basic information such as the 
physicians' names, the effort to complete the record by 
obtaining relevant non-VA records is satisfied.  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
October 2001, conducted by a physician who reviewed the 
appellant's claims folder and rendered opinions as to the 
etiology of the appellant's current back and headache 
disorders.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

The Merits of the Claims

The appellant seeks service connection for a back disorder 
and for headaches.  As to the former, he contends that he 
began to have difficulties with his back toward the end of 
his tour of active duty.  He further argues that he had 
severe headaches during his active duty which have persisted.

Having carefully considered all of the evidence of record in 
light of the appellant's reports, the Board is of the opinion 
that the clear preponderance of the competent and more 
probative evidence is against the appellant's claims, and the 
appeal as to both issues will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Although the appellant's service medical records indicate 
that he was treated in October 1964 for a "superficial 
laceration."  The location of the laceration is somewhat 
difficult to decipher, but it appears to be chest wall.  The 
records are otherwise devoid of any mention of a headache or 
back disorder, or any incident relating to these conditions.  
In his pre-separation physical examination questionnaire of 
November 1964, the appellant stated "I believe my health is 
very good," and he denied having had frequent or severe 
headaches, bone, joint or other deformity, or arthritis.  The 
appellant also certified that he had not had any illness or 
injury other than those that were noted on the questionnaire.  
In the report of medical examination, there is no mention of 
a headache or back disorder.  The appellant's PULHES physical 
profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

In a December 1964 memorandum, a medical officer verified 
that the appellant had been accorded a psychiatric and 
separation physical examination which noted no disqualifying 
mental or physical defects that were sufficient to warrant 
consideration for medical separation.  

As to his back, the appellant related at a January 2001 RO 
hearing that he had an in-service injury at some point where 
he was knocked down a flight of stairs and that he was once 
"stabbed."  As to his headaches, the appellant reported 
that these began in service, although he did not recall 
seeking medical attention for them, other than to obtain non-
prescription medication from the "supply room."  

As to both of the claimed disorders, the appellant stated 
that although he had seen many physicians who had given him 
multiple medications, he did not recall when he first saw a 
physician after he was discharged from service.  However, the 
appellant related that the records of none of these 
physicians were available, because they were destroyed upon 
the advice of the physicians' attorneys.  

In due course of the development of the claims, medical 
records were obtained authored by E.B. McGee, M.D.  In a 
December 1978 chronological record, the appellant is noted to 
have been treated for back pain.  Dr. McGee also is noted to 
have treated the appellant at an onset point of 1986 for 
continuous headaches.  In neither annotation is there a 
reference to the appellant's military service.  Dr. McGee's 
records do not, therefore, shed any light on the etiology of 
the appellant's disorders.

In a November 1998 letter, Ken Allen, LMSW-ACP, LCSW, 
reported that the appellant was "stabbed once in the back" 
while on active service, and that he also then began having 
headaches, for which he was treated at the dispensary.  
However, Mr. Allen also reported that the appellant had had 
two back surgeries, in 1977 and 1979, from an injury he 
incurred at "Red River Army Depot."  In another part of his 
letter, Mr. Allen noted that the appellant began work as a 
car salesman at the Red River Army Depot in 1973.  Other 
records also indicate that the appellant had two back 
surgeries as indicated by Mr. Allen.  See report of John E. 
Hueter, M.D., dated October 1987.  

Dr. Hueter's report also indicates that the appellant was 
treated by Ninan T. Mathews, M.D., for headaches related to 
his work, and that it was recommended that the appellant stop 
work to alleviate this disorder.  Dr. Mathew's November 1986 
report is also of record, indicting that the appellant had a 
6-8 month history of chronic headaches, with no previous 
history of any continuous headache, only an occasional 
headache.  The appellant denied any history of head injury.

The appellant underwent VA neurological and spinal physical 
examinations in October 2001, conducted by Daniel Mattson, 
M.D.  The physician reported that he had reviewed the 
appellant's claims folder.  Besides the information as is 
outlined above, the appellant informed Dr. Mattson that in 
1978, he fell from a truck and started having low back pain, 
resulting in surgery.  The appellant also reported that in 
1984, he was riding a "three-wheeler" which overturned, 
resulting in his being placed in a back brace for six months.   

After reviewing all information and conducting a medical 
examination, Dr. Mattson opined that the appellant's back and 
headache disabilities were likely not related to his active 
military service.  

The clear preponderance of the informed medical and factual 
evidence is against the claims.  First, contrary to the 
appellant's late contentions, there is no evidence that he 
was treated for, complained of, or experienced any back 
symptomatology while in military service.  Although the 
appellant has reported that he was stabbed in the back while 
on active duty, there is no record such an incident actually 
occurred.  His service medical records indicate that he was 
once treated for a superficial laceration, but this does not 
appear to support his contention.  The location of the wound 
appears to be the chest wall.  Even if the Board accepts that 
this laceration was actually on the appellant's back, based 
on difficulty deciphering the handwriting, the fact remains 
that the wound was superficial so it is not reasonable to 
conclude that the wound was such that would affect the 
appellant's back muscles or spine.  In other words, it was 
not a penetrating wound.  Moreover, his separation physical 
examination and medical questionnaire are wholly silent as to 
this incident, or indeed any back symptoms.  The appellant 
reported that he was in "very good" health, and his then-
assigned PULHES profile and the bulk of the medical 
examination are in accord with this self-assessment.  
Similarly, there is no evidence to substantiate that the 
appellant had a headache disorder while in military service, 
and he denied ever having headaches upon separation from 
service.

The Board finds the service medical records to be highly 
probative, and they directly belie the appellant's current 
account.  First, having been provided by an agency of the 
U.S. Government, the Board is assured of the authenticity of 
these original records.  In this regard, this finding is 
consistent with the well-recognized reliance placed by VA 
upon service department and determinations from the National 
Personnel Records Center.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. §§ 3.203(a), (c) (2002).  

It cannot be doubted that the appellant's service medical 
records were generated contemporaneous with the critical time 
period of the appellant's service, and they were prepared for 
the specific purpose of ascertaining the appellant's physical 
condition.  They are therefore far more probative than 
medical reports beginning approximately in December 1998, 
contemporaneous with the appellant's attempt to obtain VA 
compensation benefits.  See, e.g., Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

In this regard, although Mr. Allen transcribed the 
appellant's account in November 1998 of what he alleged 
occurred during military service from 1962 to 1965, such does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The probative value of a medical opinion is 
significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  In essence, the appellant's unsupported history 
lessens the value of the opinions rendered by Mr. Allen 
because the opinions were clearly based solely on that 
history, since there is no objective documentation of in-
service back pathology, headaches, head injuries, stab 
wounds, etc.  

On the other hand, there is abundant evidence indicating that 
both the appellant's back and headache disorders had their 
inception because of the appellant's civilian employment and 
many years after the terminus of his military service.  As 
noted above, the appellant had two significant back injuries 
in the late 1970's, and he was also then advised to leave his 
employment because of his job-related stress resulting in 
headaches.  The evidence from 1986 clearly demonstrates that 
the appellant's chronic headaches began at that time, and any 
headaches previously were "occasional."  It should also be 
noted that despite seeking extensive treatment for his back 
and headaches before he filed his claims for compensation, 
the appellant never once recounted sustaining a back injury 
during service or experiencing back or headache symptoms 
since his service.  When compared with the appellant's 
service medical records and the whole absence of any 
contemporaneously dated evidence of continuing back or 
headache symptomatology, the clear preponderance of the 
evidence weighs against the claims.

The Board has carefully considered both the appellant's 
account, as well as that of his wife, mother, and friends who 
have proffered statements.  However, as is noted above, the 
medical evidence of record is far more probative of the 
etiology of the appellant's disorders, and a VA physician 
with complete access to the appellant's claims folder has 
also opined that the disorders are not related to service.  
To the extent the statements recount continuity of symptoms 
since service, that history is refuted by the appellant's own 
statements while seeking medical treatment, and none of those 
statements are from individuals shown to have the necessary 
medical knowledge and experience to render probative medical 
opinions.  

As for the appellant, he also does not possess the requisite 
medical knowledge or experience to render a competent opinion 
that his current disorders are the result of his military 
service.  The question of whether the appellant sustained a 
back injury during service or experienced back or headache 
symptoms during service is a factual one - not medical - so 
while the Board recognizes the appellant's sincere belief in 
the merits of his claim, it does not have to concede that an 
injury actually occurred, or that he actually experienced 
such symptoms during service, even if certain individuals 
chose to accept his statements.  These assertions must be 
weighed with the objective evidence of record.

The Board concludes that the evidence reflecting that the 
appellant did not incur a back condition and a headache 
disorder as a result of his military service is more 
persuasive and of greater weight than his allegations that he 
did incur such conditions as a result of his service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
a back disorder and headaches, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the appellant's 
claim that his current back disorder and headaches are 
related to service.  There is not an approximate balance of 
evidence.  There is evidence not favorable to the claim that 
is of more probative value than the favorable evidence, and 
it is not error for the Board to favor certain evidence.  The 
weight to be accorded the medical evidence must be determined 
by the quality of it and not by quantity.  While the Board 
may not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  For the 
reasons stated, the Board finds the opinion of the VA 
examiner in 2001 more persuasive than the other opinions 
(specifically that of Mr. Allen), and finds, as fact, that 
the appellant does not have a current back disability or a 
current headache disorder as a result of his military 
service.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back disorder is denied.

Service connection for a headache disorder is denied.


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

